Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1, 3-5, 7-8, 10-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman (US20210179117, provisional filed 2017) in view of Han (“Heterogeneous Face Attribute Estimation” CVPR 2017, applicant IDS) in further view of Alzazmi (US 20190320974)  and in further view of Gates (US 8850597)

	A method for child state analysis, comprising: 
	.. obtained video stream (Glazman Fig 9 [0379] iteratively capturing images);  
	classifying whether a person in the at least one image frame is a child (Glazman [0223] [0386] determining a child age category) and at least one state of the person [..] ([0386] determine body pose parameters) to obtain 
		a first classification result of whether the person in the at least one image frame is a child ([0023],[0386] as discussed above), and 
		a second classification result of the at least one state of the person ([0386] as discussed above);  
	and at least one of: 
	outputting the first classification result and the second classification result (Fig 9 el 912 outputs to el 914);  or 
	outputting prompt information according to the first classification result and the second classification result (Glazman Fig 8 el 810 generating warning alerts)
	.. otherwise, outputting no prompt information (Glazman, Fig 8 el 810 warning alerts are not generated if no warning is needed)
Glazman does not specifically teach, Han however teaches
	performing face feature extraction on at least one image frame in an obtained video stream (Han, Fig 2, shared and category-specific features)
	classifying whether a person in the at least one image frame is a child .. according to face features (Han, Fig 2, age attribute; Fig 4 age groups defined for children and adults)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant analysis method of Glazman by including features of Han, as both pertain to automatic determination of a human subject’s age.  The motivation to do so would have been, Glazman teaches determining age of a subject from video, but does not disclose the specifics of the method.  Glazman teaches a detail method of age classification from video using machine learning.

	classifying .. at least one state of the person according to face features (Alzazmi [0138]-[0144] facial features for detecting infant pain)
	the at least one state of the person comprises an abnormal state, the second classification result comprises whether the at least one state of the person is the abnormal state; and the abnormal state comprises at least one of irritable state or a pain state; (Alzazmi, abstract, [0099] assessing infant pain)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant analysis method of Glazman and Han by including additional person-states analyzed by Alzazmi, as all pertain to automatic determination of a person state.  The motivation to do so would have been, to alert other occupants of the vehicle of a potential risk to the baby, such as being in pain.
the combination of Glazman, Han and Alzazmi does not specifically teach, Gates however teaches
	the method further comprises: 
	in response to the second classification result satisfying at least one of following predetermined conditions: 
	.. being in a [..] state for a third preset duration, (Gates col 28 ln 60 – col 29 ln 6, col 30 ln 40-60, teaches determining an emotional state when it’s duration meets a threshold period of time)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant analysis method of Glazman, Han and Alzazmi by including the threshold period of time of Gates, as all pertain to automatic determination of a person state.  The motivation to do so would have been, to exclude overly frame sequences as unlikely to contain a reliable indication of pain state or other state.


As for independent claims 18 and 20, please see discussion of analogous claim 1 above; the processor, memory and executable instructions are disclosed in Glazman Fig 1 and abstract.

As for claim 3, the combination of Glazman, Han, Alzazmi and Gates teaches
	the state of the person further comprises at least one of the following: 
		a normal state, a sleep state, a wake-up state, or a state of leaving a child seat (Glazman [0386] “sitting upright” or “straight” poses could be considered “normal”; Glazman [0222] sleep state);  and 
	the second classification result further comprises at least one of the following: 
		whether the at least one state of the person is the normal state, whether the at least one state of the person is the sleep state, whether the at least one state of the person is the wake-up state, or whether the at least one state of the person is the state of leaving the child seat (as discussed above)

 
As for claim 5, the combination of Glazman, Han, Alzazmi and Gates teaches
	the predetermined condition comprises at least one of the following: 
	the state of the person is a wake-up state (Glazman [0222] sleep state) , or the state of the person is a state of leaving a child seat


As for claim 7, the combination of Glazman, Han, Alzazmi and Gates teaches 
	performing face feature extraction on the at least one image frame in the obtained video stream comprises: 
	performing face feature extraction on the at least one image frame in the obtained video stream by using a feature extraction branch of a neural network (Han Fig 2, feature extraction by neural network);  and 
	classifying whether the person in the at least one image frame is a child and at least one state of the person according to the face features comprises: 
	respectively determining whether the person in the at least one image frame is a child and classification of the at least one state of the person based on the face features extracted by the feature extraction branch by using at least two classification branches connected to the feature extraction branch in the neural network (Han, ch 4.1 Table 2, attribute “Smiling” can be considered a “state” classification; it would be obvious for ordinary skill in the art before the effective filing date of the invention to include classifiers for Chang’s “Vomiting” or “Crying” alongside the classifier for “Smiling” as they are all detectable states of the human face; one would be motivated to do so in order to take advantage of the shared features so as not to duplicate calculation)

 
As for claim 8, the combination of Glazman, Han, Alzazmi and Gates teaches 
	performing face feature extraction on the at least one image frame in the obtained video stream comprises: 
		performing face feature extraction on the at least one image frame in the obtained video stream by using a feature extraction branch of a neural network (Han Fig 2, feature extraction by neural network);  
	classifying whether the person in the at least one image frame is a child and at least one state of the person according to the face features comprises: 
		respectively determining whether the person in the at least one image frame is a child and classification of at least one face state of the person based on the face features extracted by the feature extraction branch by using at least two classification branches connected to the feature extraction branch in the neural network (see analogous limitation in claim 7);  and 
	performing statistics on classification results of the at least one face state of the person in the at least one image frame in the obtained video stream by using a statistical classification branch connected to the at least two classification branches in the neural network, and determining the classification of the at least one state of the person based on a statistical result (Han p 635 left col par 3, perform vomit detection every 10 images, which can be broadly called “performing statistics”; and the loop which performs it a “statistical branch”)
 

As for claim 10, the combination of Glazman, Han, Alzazmi and Gates teaches 
	a classification branch of the at least two classification branches for determining whether the person in the at least one image frame is a child is pre-trained based on annotation data for children of distinguishing genders (Fig 2 training data includes “gender” label)
 
As for claim 11, the combination of Glazman, Han, Alzazmi and Gates teaches 
	before performing face feature extraction on the at least one image frame in the obtained video stream, the method further comprises: 
		training the neural network by using a sample image which is provided with child annotation information and state annotation information (Han ch 4.1 Table 2, attribute 40 “Young” could be considered “child annotation” and “Smile” a state annotation)
 

As for claim 13, the combination of Glazman, Han, Alzazmi and Gates teaches 
	the reference image comprises a boy reference image and a girl reference image (Han, Fig 2, gender classifier; Table 2, “Male” attribute)
 

As for claim 14, the combination of Glazman, Han, Alzazmi and Gates teaches 
	training the neural network by using the sample image comprises: 
		performing face feature extraction on the sample image by using the feature extraction branch;  (Han, Fig 2, shared features)
		classifying whether the person in the sample image is a child and at least one state of the person by sharing face features extracted by the at least two classification branches, to obtain a first predicted classification result of whether the person in the sample image is a child and a second predicted classification result of the at least one state of the person; (see claim 7)
		obtaining a first loss based on the first predicted classification result and the child annotation information, and obtaining a second loss based on the second predicted classification result and the state annotation information (Han Fig 2, right of Fig, elements “Loss1”, “Loss2” each would be applicable to use for gender and for state – Smile/Vomit/Crying) ;  and 
		adjusting parameters of the neural network based on the first loss and the second loss (see above)
 

As for claim 16, the combination of Glazman, Han, Alzazmi and Gates teaches 
	displaying at least one piece of the following information by using at least one of a vehicle-mounted device or a terminal device: 
		the obtained video stream, the first classification result, the second classification result, or the prompt information (Glazman [0206],[0256],[0361] alert messages are displayed based on the classifications)
 
As for claim 17, the combination of Glazman, Han, Alzazmi and Gates teaches 
	before performing face feature extraction on the at least one image frame in the obtained video stream, the method further comprises: 
		obtaining the video stream by using at least one camera provided in a vehicle (Glazman Fig 1, el 154)

As for claim 19, the combination of Glazman, Han, Alzazmi and Gates teaches
	A vehicle, comprising: the apparatus for child state analysis according to claim 18 (Glazman Fig 1)

B.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Han, Alzazmi and Gates in further view of Saban (US 2009/0027188)

As for claim 2, the combination of Glazman, Han, Alzazmi and Gates does not teach, Saban however teaches 
	in response to the first classification result indicating that the person in the at least one image frame is a child (Saban Fig 5 el 304), determining whether the second classification result satisfies a predetermined condition (Fig 5 el 308)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant method of Glazman, Han, Alzazmi and Gates, by further including the two-step workflow of determining presence of child, and determining child state, as both pertain to the art of analyzing vehicle occupants based on captured video.  The motivation to do so would have been, to optimize the method so as not to perform determination of child state, when child presence has not been detected.


C.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Han, Alzazmi and Gates in further view of Chang (“Application of Deep Learning for Infant Vomiting and Crying Detection”, IEEE May 2018, Applicant IDS)

As for claim 4, the combination of Glazman, Han, Alzazmi and Gates does not teach, Chang however teaches
	the abnormal state comprises at least one of the following: 
	a crying state, a vomiting state, or a choking state (Chang, Fig 5, vomit detection as discussed above)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant analysis method of Glazman, Han Alzazmi and Gates by including additional person-states analyzed by Chang, as all pertain to automatic determination of a person state.  The motivation to do so would have been, to alert other occupants of the vehicle of a potential risk to the baby.


D.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Han, Alzazmi and Gates in further view of Doering (US20140137324)
As for claim 9, the combination of Glazman, Han, Alzazmi and Gates does not teach, Doering however teaches
	the at least one face state of the person comprises at least one of the following: an eye open state or an eye closed state (Doering [0078]) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant method of Glazman, Han, Alzazmi and Gates by further including the eye open/close state taught by Doering, as all pertain to the art of analyzing human subjects by video.  The motivation to do so would have been, to create an alert if the baby has awoken or fell asleep.


E.	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Han, Alzazmi and Gates in further view of Gallagher (US20060045352)
As for claim 12, the combination of Glazman, Han, Alzazmi and Gates does not teach, Gallagher however teaches 
	the child annotation information is used to indicate whether a person in the sample image is a child (Gallagher [0066] human faces manually classified into baby/child or adult; NOTE the claim does not explicitly require an automated process – however merely claiming an automated process from a known manual process would not be an inventive step);  
	in response to an age or estimated age of the person in the sample image being greater than an age or estimated age of a person in a reference image, the child annotation information of the sample image is used to indicate that the 
person in the sample image is not a child (Gallagher [0066] images with subjects older than 9 years are classified as “adult”; as for “reference image” 0 the claim does not recited how the “reference image” is used, therefore any image in the training database with subject of estimated age of specifically 9 years, could be called “a reference image”);  and 
	in response to the age or estimated age of the person in the sample image being less than or equal to the age or estimated age of the person in the reference image, the child annotation information of the sample image is used to indicate that the person in the sample image is a child. (see above)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle occupant method of Glazman, Han, Alzazmi and Gates  by further including the training dataset of Gallagher, as all pertain to the art of analyzing human subjects via images or video.  The motivation to do so would have been, to have a predictable way of labeling images as “child” or “adult” when the age information is available or can be estimated.



Allowable Subject Matter


Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	performing weighted summation of the loss function outputs and adjusting network parameters based on the summation.

Cited prior art:
	Han, Fig 2, calculates loss function values, however does not perform weighted summation and adjustment as recited in the claim.



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669